                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 11-cr-00573-JSW-7-10
                                                        Plaintiff,
                                   8
                                                                                           ORDER TO GOVERNMENT TO
                                                 v.                                        SHOW CAUSE WHY EXHIBIT
                                   9
                                                                                           SHOULD NOT BE FILED IN THE
                                  10     PANGANG GROUP COMPANY, LTD.,                      PUBLIC RECORD
                                         PANGANG GROUP STEEL VANADIUM
                                         & TITANIUM COMPANY, LTD.;                         Re: Dkt. No. 123
                                  11
                                         PANGANG GROUP TITANTIUM
                                  12     INDUSTRY COMPANY, LTD.; and
Northern District of California




                                         PANGANG GROUP INTERNATIONAL
 United States District Court




                                  13     ECONOMIC & TRADING COMPANY,

                                  14                    Defendants.
                                  15

                                  16
                                              On March 19, 2019, Defendants filed an administrative motion to seal Exhibit A to the
                                  17
                                       declaration of Robert P. Feldman, which consists of a document designated “Confidential-1” by
                                  18
                                       the United States and which was designated Trial Exhibit 191 in the trial of co-defendants Walter
                                  19
                                       Liew, USAPTI, and Robert Maegerle. When the Court approved the protective order, it expressly
                                  20
                                       stated that “if the parties move to seal any items, they must do more than simply state the
                                  21
                                       item has been designated as Confidential-1 or Confidential-2 under the protective order. They
                                  22
                                       must provide a factual basis for why any given item is sealable.”
                                  23
                                              The United States has designated the Exhibit as Confidential-1 and, thus, it has the burden
                                  24
                                       to show that it is “sealable.” Under the Northern District local rules, a declaration would have
                                  25
                                       been due on March 25, 2019. See N.D. Crim. L.R. 56-1(c)(1) (incorporating N.D. Civ. L.R. 7-11).
                                  26
                                       The United States has not filed a declaration showing that the document contains “sealable”
                                  27
                                       information.
                                  28
                                   1          Accordingly, the United States is HEREBY ORDERED TO SHOW CAUSE in a

                                   2   declaration to be submitted no later than April 2, 2019, why Exhibit A to the Declaration of Robert

                                   3   P. Feldman should not be filed in the public record. The Court will maintain the confidentiality of

                                   4   that exhibit pending a response to this Order to Show Cause.

                                   5          IT IS SO ORDERED.

                                   6   Dated: March 26, 2019

                                   7                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
